Examiner’s Comment
This Office communication is a Supplemental Notice of Allowability to the Notice mailed on September 2, 2021, to indicate that claims 1-21 are allowed, and to correct the dependency of claim 4.  On the form PTO-37 mailed on September 2, 2021, section 3 should have indicated  that claims 1-21 are allowed, instead of claims 1-23.   

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis Lee Johnson (Reg. No. 63,333) on September 10, 2021.
The application has been amended as follows: 

In claim 4, line 1, “claim 4,” has been changed to read - - claim 3, - -.

Conclusion
This Office communication does not set any new time periods.  The times period indicated in the Office communication, form PTOL-85 mailed on September 2, 2021 continues to run as of the mailing date of that Office communication. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert Sandy/Primary Examiner, Art Unit 3677